COURTOF Ai3PE-jALS DIV I
                                                                                 :STATE OF WASHING I ON

                                                                                  2016 APR 30 AM 8:29




             IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Dependency of                          No. 76170-6-1
M.-A.F.-S., dob 4/13/2011, and                              (Consolidated with No. 76171-4-1)
V.F.-C., dob 11/21/2007,
                                                            DIVISION ONE
                               Minor children.

STEPHANIE FRANKS,

                              Appellant,
                                                            PUBLISHED OPINION
                    V.

STATE OF WASHINGTON,
DEPARTMENT OF SOCIAL AND
HEALTH SERVICES,

                               Respondent.'                 FILED: April 30, 2018

        SCHINDLER, J. — Stephanie Franks is the mother of M.-A.F.-S. and V.F.-C. After

a lengthy dependency to allow Franks to address her severe drug addiction, the court

terminated her parental rights to the two children. Franks contends the termination

statutes, RCW 13.34.180 and .190, are unconstitutional both facially and as applied.

Franks also contends the Washington State Department of Social and Health Services



          1 The briefs change the caption in this case to use the mother's initials. "The title of a case in the
appellate court is the same as in the trial court." RAP 3.4; Hundtofte v. Encarnacion, 181 Wash. 2d 1, 7, 330
P.3d 168(2014). By statute, the caption of the case in an appeal of a dependency or termination uses
initials only for the children identified in the trial court caption. RCW 13.50.050; see also Gen. Order
2017-1 of Divisions I, II, and III, In Re Changes to Case Title(Wash. Ct. App.), httb://www.courts.wa.gov/
appellate trial courts/?fa= atc.genorders orddisp&ordnumber=1-021&div=1.
No. 76170-6-1 (Consol. with No. 76171-4-1)/2

(Department) did not prove all statutory elements or that termination was in the best

interest of the children. We hold neither the statutory scheme nor case law support the

constitutional challenge to the termination statutes. Substantial evidence supports the

extensive findings of fact and the conclusion that the Department proved by clear,

cogent, and convincing evidence that it offered or provided all necessary and available

services capable of correcting parental deficiencies; that Franks had notice of parental

deficiencies and the grounds for termination; that Franks was currently unfit to parent

her children; and that termination is in the best interests of the children. We affirm the

order terminating Franks' parental rights to M.-A.F.-S. and V.F.-C.2

                                                  FACTS

        Stephanie Franks is the mother of four children, A.L.-C., date of birth July 22,

2003; V.F.-C., date of birth November 21, 2007; M.-A.F.-S., date of birth April 13, 2011;

and I.T.-V., date of birth November 12, 2012.

        Franks has a long history of severe methamphetamine and marijuana addiction.

Franks tested positive for marijuana at the birth of V.F.-C. in November 2007 and at the

birth of M.-A.F.-S. in April 2011. Franks admitted using methamphetamine and

marijuana while pregnant with M.-A.F.-S. From June 2011 through November 2012,

Franks agreed to participate in services. Franks obtained a substance abuse evaluation

at New Traditions. The Department also referred Franks for a neuropsychological

evaluation and mental health counseling services. Franks did not follow through with

substance abuse treatment and declined to engage in mental health services.




        2 The court terminated by default the parental rights of the father of M.-A.F.-S. and the father of
V.F.-C. Neither father appeals.


                                                     2
No. 76170-6-1 (Consol. with No. 76171-4-1)/3

       LT.-V. was born on November 12, 2012. Franks and LT.-V. tested positive for

amphetamines. Franks admitted using methamphetamine during the pregnancy. The

Department removed the four children from her care and filed a dependency petition. At

the shelter care hearing, the Department placed LT.-V. with his father. The Department

later dismissed the dependency as to LT.-V.

       On January 11, 2013, Franks entered an agreed dependency order for A.L.-C.,

V.F.-C., and M.-A.F.-S. Franks stipulated to the facts establishing dependency,

including her long and severe history of substance abuse, drug use during pregnancy,

and not following through with substance abuse treatment, mental health services, or

counseling. Franks stipulated there was "no parent, guardian or custodian capable of

adequately caring for the children, such that the children are in circumstances which

constitute a danger of substantial damage to the children's psychological or physical

development."3 The court found by clear, cogent, and convincing evidence that "a

manifest danger exists that the children will suffer serious abuse or neglect if the

children are not removed from the home."

       The court entered a disposition order. The order requires Franks to follow the

November 2012 New Traditions substance abuse evaluation treatment

recommendations, obtain random urinalyses(UAs) with clear results for 90 days, obtain

a parenting assessment, follow treatment recommendations, and participate in mental

health counseling. Franks expressly acknowledged she understood the terms of the

order, including "my responsibility to participate in remedial services," and entry of the

dependency order "starts a process that could result in the filing of a petition to



       3 RCW   13.34.030(6)(c).


                                             3
No. 76170-6-1 (Consol. with No. 76171-4-1)/4

terminate my relationship with my children if I fail to comply with the terms of this order

and/or 1 fail to substantially remedy the problems that caused the children's out-of-home

placement."

       The Department placed the three children with a maternal cousin. The court

authorized supervised visitation for Franks and the children two times a week.

Department social worker Sarah Bergner provided referrals to Franks for court-ordered

services, including a mental health evaluation and parenting assessment.

       In July 2013, Franks absconded with the children. Approximately a month later,

the Department placed the children in licensed foster care.

       The court order following the February 2014 dependency review hearing states

the primary permanency plan is return of the children to Franks and adoption. In an

April 10, 2014 letter to Franks, Bergner reiterated the court-ordered requirements and

asked Franks to contact her.

       I have attempted to call you multiple times without success. Please,
       provide me with your current contact information. It is my hope that
       together we can ensure the on-going safety of your children.[4]

       After failing to complete an outpatient substance abuse program, Franks enrolled

in an inpatient treatment program at Seattle Drug and Narcotic Center(Seadrunar) in

July 2014. Seadrunar terminated Franks from the program for rule violations. Franks

admitted she relapsed. Franks testified that at the time, she was "using" drugs about

"75 percent of the time." The court changed the primary permanency plan to adoption.

       In December 2014, the Department filed a petition to terminate Franks' parental

rights to A.L.-C., V.F.-C., and M.-A.F.-S. The petition alleged that beginning with



      4 Emphasis in   original.


                                             4
No. 76170-6-1 (Consol. with No. 76171-4-1)/5

voluntary services in 2011, the Department offered referrals and services to address her

substance abuse but Franks repeatedly failed to enter and complete substance abuse

treatment and had been terminated from Seadrunar. The petition alleged Franks "has

declined to participate in mental health counseling or a parenting assessment, stating

that she wants to obtain sobriety before participating in these services." The petition

alleged there was "little likelihood" conditions would be remedied in the near future.

             The mother has a long history of substance abuse. The
       Department has provided her with numerous referrals and voluntary
       services to address her needs. Since dependency was established, she
       has not complied with court ordered services or maintained consistent
       contact with the Department.
              0   •




              The mother has also not engaged in mental health counseling or a
       parenting assessment. The mother told the Department she wants to
       obtain sobriety before participating in these services.

              The mother has had regular visitation with the children, however
       the number of weekly visits have reduced at the mother's requests,
       because she reports the visits are too upsetting to the children. The
       caretaker who supervises the visits reports that the children cry and act
       out during the visits, that the mother is unable to control the children, and
       that the children display behavioral issues following the visits.

       In April 2015, Franks reentered inpatient treatment at Seadrunar. Franks told the

court that she wanted to continue substance abuse treatment and planned to participate

in the other court-ordered services. Beginning in May 2015, the court entered a series

of agreed orders to continue the termination trial to allow Franks to participate in

services.

       Department social worker Larry Nelson was assigned to work with Franks and

the children in July 2015. Franks was living at Seadrunar. Franks was doing well. She

spent time with the children on a regular basis. In September 2015, Franks left

Seadrunar. Franks did not complete the Seadrunar program. Instead, Franks enrolled


                                             5
No. 76170-6-1 (Consol. with No. 76171-4-1)/6

in an intensive outpatient treatment program at New Traditions. New Traditions

diagnosed Franks with a severe amphetamine and cannabis use disorder.

       Franks participated in a psychosocial and parenting evaluation with Dr. Carmela

Washington-Harvey in November and December 2015. Dr. Washington-Harvey did not

identify any clinical problems, parenting behaviors, attitudes, personality traits, or

psychological factors that would adversely affect Franks' ability to parent. After

observing a visit with the children, Dr. Washington-Harvey believed the interactions

were appropriate and Franks demonstrated a parental bond. Dr. Washington-Harvey

emphasized that remaining sober is a critical factor in Franks' ability to parent the

children. Dr. Washington-Harvey recommended Franks participate in parenting

services, including parenting classes and coaching.

       In February 2016, Franks successfully completed the initial phase of the

outpatient treatment program at New Traditions. In March 2016, the court authorized

overnight visits with the children. Around this time, Franks started missing outpatient

treatment sessions at New Traditions. In April, Nelson made arrangements for Franks

to engage in family preservation services with mental health counselor Carmela Maxell.

       Maxell had difficulty contacting Franks but eventually met with her four times.

Franks told Maxell that she planned to obtain mental health counseling and had made

an appointment with Cowlitz Tribal Health Services. Maxell "really tried to press" and

motivate Franks to follow through with mental health treatment and maintain contact

with the children.

       By May, Franks had stopped attending treatment sessions at New Traditions. At

about the same time, Franks started missing scheduled visits with the children. Nelson




                                             6
No. 76170-6-1 (Consol. with No. 76171-4-1)/7

repeatedly told Franks that missing the visits upset the children and urged Franks to

reengage in chemical dependency treatment and obtain mental health treatment.

       On June 17, 2016, Nelson met with Franks at her home. Franks admitted she

"had relapsed." Nelson asked Franks if she would agree to get a UA,follow through

with treatment at New Traditions, and engage in mental health treatment at Cowlitz

Tribal Health. Franks agreed. That same day, Nelson drove Franks to New Traditions

for a UA then to Cowlitz Tribal Health for a chemical dependency evaluation and a

mental health intake assessment.

       On June 21, the court granted the motion of the guardian ad litem (GAL)to

suspend overnight visits and allow only supervised visits with the children. The court

ordered Franks to participate in additional services, including a UA within 24 hours, a

hair follicle test for substance use, and 90 days of random UAs with no positive results.

Franks knew about but did not attend the June 21 hearing. Despite repeated attempts

to contact Franks, Franks had no further contact with the Department or the children.

      The two-week termination trial began on September 20, 2016. The Department

called a number of witnesses and the court admitted over 70 exhibits.

       Department supervisor Cynthia Blair testified about referrals to Franks for court-

ordered services. Blair said that although Franks was "in and out of contact" at the

beginning of the dependency, the social workers "were good about trying to connect

with" her. Blair testified that social worker Bergner talked to Franks about "mental

health options" and the social workers tried to initiate a parenting assessment. But

Franks "was very clear to us that she wasn't prepared to do these additional services




                                            7
No. 76170-6-1 (Consol. with No. 76171-4-1)/8

until she got clean. So, she did repeat to us that she wanted to try to get sober first, and

then do her other services."

       Beginning in January 2015, Navos Mental Health Solutions(Navos) child

therapist Marie Sohl met with M.-A.F.-S. on a weekly basis. Sohl testified, "[T]he ideal

is to work with the child and the parent." Sohl met with Franks on October 27, 2015.

Sohl repeatedly reminded Franks about the importance of participating in the weekly

sessions with M.-A.F.-S. Franks agreed to participate in therapy sessions with M.-A.F.-

S. Sohl expected Franks to attend the weekly therapy sessions and sent Franks a

reminder each week.

       Franks attended four sessions in November 2015, two sessions in January 2016,

and two sessions in May 2016. Sohl told Franks that when she did not come to the

sessions, M.-A.F.-S. "thinks that he did something wrong." But Franks would not

commit to "make it more often." Sohl testified the intermittent contact was "damaging"

to M.-A.F.-S. and interfering with "bonding with another family." Sohl testified, "The

most important thing for [M.-A.F.-S.] is predictability, consistency, especially since he's

a child affected by trauma and disrupted relationships. And so, he—he needs that more

than anything."

      The intermittent contact is damaging to [M.-A.F.-S.] because the basis of a
      child's relationship with their mother is a basic trust that the child—the
      mother will be there; that when he needs something, that she will respond.
      And it's one of the very first milestones in emotional theory that says that a
      child's first year or so of life is trying to establish that others are
      trustworthy; that . . there is stability and consistency of care. If a child
      receives consistent, predictable care, then they can develop a trust in
      themselves. This trust they will be able to take with them. And this trust
      they—in other relationships so that he would be—feel secure in that he's
      loved even when he's feeling threatened. So, it's a very core milestone
      that this child does not seem to have established at this point, which
      should be established in the first—first 18 months of his life.


                                             8
No. 76170-6-1 (Consol. with No. 76171-4-1)/9


       The foster parents for V.F.-C. and M.-A.F.-S. told Nelson that Franks "missing

more and more visits" was "really upsetting" the children.

      Mom often would let [the children] know specific things: we're going to go
      to the zoo, or we're going to have a barbecue with certain relatives, and
      things like that. And then, when the foster parent—generally it was the
      foster parent—showed up to drop the kids off when [Franks] didn't answer
      the door, didn't answer texts, the kids were extremely upset, crying. 1
      heard [V.F.-C.] apparently cried after that, and the foster parent noted that
      [V.F.-C.] is not a kid that cries, that she had had her quite a while, and
      hadn't seen her cry. But this was upsetting because on a Friday evening
      Mom made a bunch of plans with her, and the next day was not available.

       Nelson told Franks about the harm she caused by missing the scheduled visits

with the children and the need to follow through on the court-ordered services.

       I let[Franks] know, and I said that it's really important that you follow the
       court services; and not doing the services, that it's not in the best interest
       of this situation. But, especially putting the kids through this is extremely
       difficult.

       Nelson testified that after Franks left Seadrunar, A.L.-C. "made the decision for

quite a few months not to visit his mother." A.L.-C. told Nelson, "I kept believing in

[Franks], but then she lied. And, she kept saying she was sober; then she wasn't. Or

she'd get us back, and then she wasn't." A.L.-C. said he was "just tired of all that" and

"stayed feeling that way for quite a few months."

       V.F.-C. told GAL Elizabeth Berris she "was worried about her mom because she

was sick and sleepy a lot." V.F.-C. also told Berris that while spending time with Franks,

V.F.-C. drank beer.

      [V.F.-C.] told me that she—that[V.F.-C.], herself, drank beer when she
      was at a visit; that her mom was in the bathroom for long periods of time
      smoking with her friends while she was watching W,and that's when she
      would drink beer; that her mom then found out and told her not to drink
      beer, but that she did it on another time.




                                              9
No. 76170-6-1 (Consol. with No. 76171-4-1)/10

       When Franks was in treatment in early 2016, V.F.-C. told the GAL that her

mother said V.F.-C. would return home by May. But after Franks "cut off contact with

any of her kids" in June, V.F.-C. "didn't want to visit with her mom."

      [V.F.-C.] said she wasn't ready to visit with her mom. She didn't—she
      didn't want to visit with her mom,she wasn't ready to see her mom, but
      someday she wanted to go home with her mom and her brothers. She
      also said that she loved living with. . . her current foster placement.

       Berris testified that M.-A.F.-S. was doing well. M.-A.F.-S. had started

kindergarten and continued to engage in mental health therapy with Sohl. Berris said

M.-A.F.-S. loves his mother but does not want to discuss visitation with her.

       Berris testified about the effect the missed visits had on V.F.-C. and M.-A.F.-S.

For example, over the 2016 Memorial Day weekend, Franks arranged to pick up V.F.-C.

from her foster home but then did not show up. That same weekend when the foster

parent tried to drop off M.-A.F.-S., Franks would not open the door and M.-A.F.-S.

"freaked out." Two days later, Franks did not pick up M.-A.F.-S. as planned. Franks

called the foster parent that afternoon. Franks said she "was sleeping and had to go do

laundry." Berris also described "Mother's Day weekend" as "another Weekend where

Mother had basically disappeared for the weekend." Both V.F.-C. and M.-A.F.-S.

expected Franks to pick them up. When Franks did not, "both kids were devastated."

       Berris testified Franks' parental deficiency is substance abuse.

      Mom is 30 years old. She started using at—using methamphetamines at
      19 years old. So, she's used most of her adult life. And she has been
      through many treatment attempts and has not been successful. She
      graduated 10P,[5] but then quickly fell off when she was in outpatient.
      She's never completed an inpatient treatment.




      5 Intensive   outpatient treatment.


                                            10
No. 76170-6-1 (Consol. with No. 76171-4-1)/11

       Berris recommended termination of parental rights to V.F.-C. and M.-A.F.-S.

      These children have been in out-of-home care for almost four years. [M.-
      A.F.-S.] came into care at 19 months, and he's five and a half now. He's
      grown up without his mom being there. [V.F.-C.] came in at five; she's
      almost nine now. Mother has demonstrated that she's not been able to
      put a handle on her addiction. And when she relapsed, she relapsed
      hard. As Mr. Nelson said, she didn't relapse and was open and honest
      and, okay, I'm gathering my supports, let's address this addiction. . . .
      [S]he continued to use, continued to hide it, and—and dropped out of
      everything.
             She was giving—given all the—the services and the skills to
      remedy these issues, and she hasn't been able to do that. And her
      children need an opportunity to move forward and to land in a permanent
      home. This emotional tug where they-1 mean, they love their mom. But
      this emotional tug where they might see their morn and—and want to go
      home to their mom, but then their mom doesn't show up for visits, it's—it's
      too hard for the children, and they need to be able to not wait for their
      mom anymore. They've been waiting for her for almost four years. She's
      been using since she was 19 and she's 30, and she—her recent testimony
      is she's been using all summer.

       Berris described the harm to the children caused by continuation of the parent-

child relationship with Franks.

       I think there would be great harm. The children would continue to be in
       this limbo state, not know—not be able to form healthy attachments with
       future care providers. As [the foster mother] testified, there was a bond
       because [V.F.-C.] was always looking towards her mom, looking towards
       going to her mom's home. And if the Court continues this case or denies
       the termination, the children's focus are always going to be on Mom and
       that emotional attachment. And Mom—and the disruption because Mom
       hasn't been there for them because Mom lets them down. They don't trust
       their mom to—to be there for them. And so, they're going to be greatly
       harmed long-term if the Court doesn't grant the petition.

       Dr. Washington-Harvey testified that because Franks "had a history of relapse

and struggling with that," maintaining sobriety was a critical factor in her ability to parent

the children. In her report, Dr. Washington-Harvey concluded the prognosis for

reunification "'is fair to moderate with the possibility of being upgraded to good if

[Franks] is able to demonstrate a commitment to change and show proof that she can


                                             11
No. 76170-6-1 (Consol. with No. 76171-4-1)/12

apply what she has learned from services in the parenting of children.'" Based on

Franks' relapse in May or June 2016 and her failure to participate in services or visit the

children in the months before trial, Dr. Washington-Harvey testified that the prognosis

for Franks' current ability to reunify with the children was "poor to fair." When asked

why she "previously. . . said fair to moderate, but now you're dropping it down...from

poor to fair," Dr. Washington-Harvey testified:

       I think that sobriety is very important in order to be able to parent properly.
       And, the children I would be concerned about because of what I saw in the
       records, and also the mother, the fact that the—the mother is not there for
       those children, and she needs to be there. She needs to work on being a
       good parent. And, whatever her reasons are for relapse, 1 don't know
       what they are, but I do know that it would have a huge impact on her
       children and on her ability to parent. And, 1 would question serious—or
       seriously her true commitment to change. And, also, I would want to know
       what happened to her, because people do relapse, and it is part of
       recovery, they say.
               But, these children have been without their parents for quite some
       time, and they deserve to have stability.

       A Department manager for permanency planning and adoption, Laurie

Washington, testified that filing a termination petition is a critical step to recruit

prospective adoptive families. Washington said fewer than 25 percent of prospective

families consider adopting children if a termination petition has not yet been filed

because the "legal risk or emotional risk" is too high. By contrast, if the court terminates

parental rights, the pool of placement options increases significantly. Washington

testified that "at least one, if not more, families are coming to specifically meet[M.-A.F.-

S.]" at an upcoming event. Both the current and former foster parents for V.F.-C.

testified they would consider becoming a permanent placement for her but only if

parental rights had been terminated.




                                               12
No. 76170-6-1 (Consol. with No. 76171-4-1)/13

       Franks did not attend the termination trial until the third day. Franks testified.

Franks admitted she relapsed and had been using methamphetamine almost every day

since she last visited her children in June 2016. Franks said she stopped visiting the

children because "I didn't want to see them while I was using, while I was still in denial

and while I was still hurting that I had relapsed."

       Franks testified that she agreed to the dependency "[b]ecause of my—my

addiction." Franks admitted that nine days earlier, she refused to participate in inpatient

treatment because she did not want "to return back into the same phase that I've done

twice." In describing the difference between inpatient and outpatient treatment

programs, Franks testified that in an outpatient program,"you could fake what you were

doing" outside of the sessions "and say that you were doing what you were supposed to

be doing."

       Franks insisted her drug addiction did not ultimately affect her ability to care for

the children.

       It—it did and it didn't. I mean, how is it not going to affect your children
       when you're using? But, it's basically that I neglected with my presence—
       basically by my using. My presence was—was always there, though. I
       mean, it didn't stop me from cooking their meals. It didn't stop me from
       waking up at five in the morning and getting one by one ready for daycare
       and for—for school, and then having to deal with a newborn at the same
       time. And it never stopped me, though, from washing clothes or making
       sure that everything that they needed; the lights were on and the house
       was warm, and they had a bed to sleep in; they had food in the fridge.
       But, me present—my presence was neglecting them by using.

       Franks acknowledged Nelson repeatedly tried to contact her and left her

messages but she did not respond. Franks admitted the court ordered her to engage in

mental health counseling and she told Nelson that she did not want to participate in

mental health counseling. Franks testified that she received helpful counseling during


                                             13
No. 76170-6-1 (Consol. with No. 76171-4-1)/14

substance abuse treatment about the issues leading to her addiction and she did not

need mental health counseling when she was sober.

       Franks said she agreed to go to Navos in October 2014. But Franks did not want

to participate in mental health counseling because she "didn't want to bring up all that

bad stuff." Franks insisted that when she was sober, she did not need mental health

counseling.

                 I did enough what I needed to do. I don't really think mental health
                 was stopping them from coming home, because it wasn't
                 something that—that was needed for me to mother my children.. . .

                 Do you think ... you need to do mental health services to have the
                 children placed back with you?
       A         In my state of mind that I'm in now, I could say yes. But when I'm
                 in the clear mind and I'm sober, I don't think that I need mental
                 health counseling at all. When I get into my addicted mind, my
                 mind's not clear. My mind's not worrying about nothing [sic] but my
                 kids and myself and my health. And, uh, with them I'm not able to
                 do that.[6]

       At the conclusion of trial, Franks argued the State did not prove by clear, cogent,

and convincing evidence the statutory elements for termination or that termination is in

the best interests of the children. Franks also argued the termination statutes are

unconstitutional. Franks asserted the statutes are not narrowly tailored to achieve the

compelling interest in preventing harm to children. Franks claimed the statutes create

the "possibility" of a "gap" between termination when the child becomes "legally free"

and adoption.




       6   Brackets in original.


                                              14
No. 76170-6-1 (Consol. with No. 76171-4-1)/15

       The court rejected the constitutional challenge to the termination statutes. The

court entered extensive findings of fact and conclusions of law terminating parental

rights to V.F.-C. and M.-A.F.-S. and continued the proceedings for A.L.-C.

       The court identified drug addiction as the parental deficiency. The court found

Franks failed to substantially address her drug addiction, "is now in a worse state than

when the dependency order was entered," and stopped visiting the children.

      The mother has failed to substantially improve her parental deficiencies in
      the 46 months following the entry of the disposition order. Ms. Franks has
      been unable to control her drug addiction. Although there was a period in
      which she was making significant progress towards reunification, she
      relapsed in the Spring of 2016 and is now in a worse state than when the
      dependency order was entered. She has been regularly using
      methamphetamine, stopped participating in any services, and most
      importantly she stopped visiting her children despite being repeatedly
      informed of the negative emotional effect it was having on them. She only
      attended part of the termination trial, and did not participate in services or
      visits during the trial.

       The court found little likelihood that Franks would "remedy her parental

deficiencies within the near future":

       On 3/16/15 the mother requested a continuance of the termination trial for
       more time to participate in services, on the basis that she was going to
       change her behavior and was motivated to reunify with the children. She
       was initially successful in doing so, but then fell off track and relapsed in
       April of 2016, despite extensive recent treatment and despite knowing that
       the relapse could have a significant negative impact in the pending
       termination cases. Since that time she has not been participating in
       services or visiting the children, even after being advised that irregular
       visitation has been emotionally harmful to the children. The mother's lack
       of consistent progress over the length of the dependency, and her inability
       to maintain the progress that she was making after the termination petition
       was filed, show that the mother is not in a position to remedy her parental
       deficiencies within the near future.




                                            15
No. 76170-6-1 (Consol. with No. 76171-4-1)/16

       The court found the testimony established continuation of the parent-child

relationship was harmful to V.F.-C. and M.-A.F.-S.:

      The testimony also supports a conclusion that continuing the parent-child
      relationship creates feelings of instability and uncertainty, an "emotional
      limbo", rendering the children less able to form bonds with caregivers, thus
      creating a barrier to integration into a stable permanent home. So long as
      the mother's parental rights remain intact, no alternate placement can
      assure these children as they grow that they are securely in a "forever
      home." Each of the children have demonstrated negative emotional
      effects from the mother's intermittent contact. [A.L.-C.] has expressed
      dismay over the fact that his mother "chooses drugs over him," and has in
      anger over her failed treatment ... refused to have visits with his mother
      for months at a time. [V.F.-C.] has stated that she "doesn't deserve to go
      home" and that "I want my mom to become a cop so she can shoot me."
      [M.-A.F.-S.] has told his mother "you must hate me because you don't
      visit," and has stated "my mom doesn't need me because she has baby
      [I.T.-V.]," and "nobody loves me," and (to a teacher)"I'm not in your class
      because you hate me." The mother's lack of contact with her children has
      caused them to internalize the harmful emotional message that they are
      not worth being loved.

       The court found termination of Franks' parental rights was in the best interests of

M.-A.F.-S. and V.F.-C.:

       The children have the right to be raised in a permanent, stable home
       environment under the care and custody of emotionally stable, nurturing
       parents where the children will be provided with adequate food, clothing,
       shelter, medical care, education, emotional support, and a secure place in
       the community, all of which have not and will not be provided by the
       mother. Therefore termination of the mother's parental rights is in the best
       interest of the children [M.-A.F.-S.] and [V.F.-C.].

       The court concluded the Department met its burden of establishing "by clear,

cogent and convincing evidence" the statutory elements for termination and termination

was in the best interests of V.F.-C. and M.-A.F.-S. However, because the evidence

showed the situation for A.L.-C. "is particularly fluid" and "could change significantly

within the near future," the court concluded it was not in his best interest to terminate

parental rights. Instead, the court continued the trial for three months.


                                             16
No. 76170-6-1 (Consol. with No. 76171-4-1)/17

                                             ANALYSIS

Constitutional Challenge

        Franks contends the Washington termination statutes are unconstitutional both

facially and as applied. We granted amici curiae's request to file a brief supporting the

constitutional challenge.7

        Franks and amici assert RCW 13.34.180 and .190 violate substantive due

process and interfere with the fundamental rights of parents to the care and custody of

their children because the statutes are not narrowly tailored to achieve permanency.

Franks and amici argue that permitting the State to terminate parental rights without an

imminent adoptive placement is not the least restrictive means of preventing harm to

children and may result in continuing harm from "foster care drift." Neither the statutory

scheme of the Juvenile Court Act in Cases Relating to Dependency of a Child and the

Termination of a Parent and Child Relationship, chapter 13.34 RCW, nor case law

support the constitutional challenge to the termination statutes.

        We review constitutional challenges de novo. In re Welfare of A.W., 182 Wash. 2d
689, 701, 344 P.3d 1186 (2015). Statutes are presumed constitutional. A.W., 182
Wash. 2d at 701. "[The challenger of a statute must prove beyond a reasonable doubt

that the statute is unconstitutional." A.W., 182 Wash. 2d at 701. To satisfy this standard,

the challenger must "convince the court that there is no reasonable doubt that the

statute violates the constitution." A.W., 182 Wash. 2d at 701.




       7 Amici are law school professors, the Children and Youth Advocacy Clinic at the University of
Washington School of Law, and the New York University School of Law Family Defense Clinic.


                                                  17
No. 76170-6-1 (Consol. with No. 76171-4-1)/18

       Parents have a fundamental liberty and privacy interest in the care and custody

of their children. Santosky v. Kramer,455 U.S. 745, 753, 102 S. Ct. 1388, 71 L. Ed. 2d

599(1982)("[F]reedom of personal choice in matters of family life is a fundamental

liberty interest protected by the Fourteenth Amendment" to the United States

Constitution.); In re Dependency of J.B.S., 123 Wash. 2d 1, 12, 863 P.2d 1344(1993)

("This court has repeatedly emphasized that parents have a fundamental liberty and

privacy interest in the care and custody of their children."). But a parent's constitutional

right to the care and custody of a child is not absolute. It is well established the State

has a "parens patriae" and an "'urgent interest'"in the welfare of the child. Santosky,
455 U.S. at 766-678 (quoting Lassiter v. Dep't of Soc. Servs. of Durham County, N.C.,

452 U.S. 18, 27, 101 S. Ct. 2153, 68 L. Ed. 2d 640(1981)). "[W]hen parental actions or

decisions seriously conflict with the physical or mental health of the child, the State has

a parens patriae right and responsibility to intervene to protect the child." In re Welfare

of Sumey, 94 Wash. 2d 757, 762, 621 P.2d 108(1980). Accordingly, our legislature states

that "[w]hen the rights of basic nurture, physical and mental health, and safety of the

child and the legal rights of the parents are in conflict, the rights and safety of the child

should prevail." RCW 13.34.020. Because parents have a fundamental liberty interest

in the care and custody of their children, we examine the termination statutes under the

strict scrutiny standard. In re Custody of Smith, 137 Wash. 2d 1, 15, 969 P.2d 21(1998);

In re Welfare of C.B., 134 Wash. App. 336, 342, 139 P.3d 1119(2006); In re Parentage of

C.A.M.A, 154 Wash. 2d 52, 57, 60-61, 109 P.3d 405(2005).




       8   Italics omitted.


                                              18
No. 76170-6-1 (Consol. with No. 76171-4-1)/19

      Before terminating parental rights, the State must prove the following six

statutory elements of RCW 13.34.180(1) by clear, cogent, and convincing evidence:

             (a) That the child has been found to be a dependent child;
             (b) That the court has entered a dispositional order pursuant to
      RCW 13.34.130;
             (c) That the child has been removed or will, at the time of the
      hearing, have been removed from the custody of the parent for a period of
      at least six months pursuant to a finding of dependency;
             (d) That the services ordered under RCW 13.34.136 have been
      expressly and understandably offered or provided and all necessary
      services, reasonably available, capable of correcting the parental
      deficiencies within the foreseeable future have been expressly and
      understandably offered or provided;
             (e) That there is little likelihood that conditions will be remedied so
      that the child can be returned to the parent in the near future. A parent's
      failure to substantially improve parental deficiencies within twelve months
      following entry of the dispositional order shall give rise to a rebuttable
      presumption that there is little likelihood that conditions will be remedied
      so that the child can be returned to the parent in the near future. The
      presumption shall not arise unless the petitioner makes a showing that all
      necessary services reasonably capable of correcting the parental
      deficiencies within the foreseeable future have been clearly offered or
      provided. In determining whether the conditions will be remedied the court
      may consider, but is not limited to, the following factors:
              (i) Use of intoxicating or controlled substances so as to render the
      parent incapable of providing proper care for the child for extended
      periods of time or for periods of time that present a risk of imminent harm
      to the child, and documented unwillingness of the parent to receive and
      complete treatment or documented multiple failed treatment attempts;

             (iii) Failure of the parent to have contact with the child for an
      extended period of time after the filing of the dependency petition if the
      parent was provided an opportunity to have a relationship with the child by
      the department or the court and received documented notice of the
      potential consequences of this failure, except that the actual inability of a
      parent to have visitation with the child including, but not limited to,
      mitigating circumstances such as a parent's current or prior incarceration
      or service in the military does not in and of itself constitute failure to have
      contact with the child; and




                                            19
No. 76170-6-1 (Consol. with No. 76171-4-1)/20

             (f) That continuation of the parent and child relationship clearly
       diminishes the child's prospects for early integration into a stable and
       permanent home.

RCW 13.34.190(1)(a)(i); see also In re Welfare of A.B., 168 Wash. 2d 908, 911, 232 P.3d
1104 (2010).

       In addition to proving the six statutory elements by clear, cogent, and convincing

evidence, due process requires the court to "make a finding of current unfitness before

parental rights can be terminated." In re Parental Rights to K.M.M., 186 Wash. 2d 466,

479, 379 P.3d 75(2016)(citing In re Dependency of K.R., 128 Wash. 2d 129, 142, 904

P.2d 1132(1995); Santoskv, 455 U.S. at 747-48). "Satisfying all six of the statutory

elements raises an implied finding of parental unfitness." K.M.M., 186 Wash. 2d at 479

(citing In re Dependency of K.N.J., 171 Wash. 2d 568, 577, 257 P.3d 522(2011)).

       If the court determines the State has met its burden under RCW 13.34.180, the

court must determine by a preponderance of the evidence whether termination is in the

best interests of the child. RCW 13.34.190(1)(b); A.B., 168 Wash. 2d at 911.

       RCW 13.34.180 and .190 "are facially constitutional if they advance a compelling

state interest and are narrowly drawn to meet that interest." C.B., 134 Wash. App. at 342;

C.A.M.A., 154 Wash. 2d at 57; Smith, 137 Wash. 2d at 15. A statute is narrowly tailored "if it

targets and eliminates no more than the exact source of the 'evil' it seeks to remedy."

Frisby v. Schultz, 487 U.S. 474, 485, 108 S. Ct. 2495, 101 L. Ed. 2d 420(1988)(quoting

City Council of Los Angeles v. Taxpayers for Vincent, 466 U.S. 789, 808-10, 104 S. Ct.
2118, 80 L. Ed. 2d 772(1984)).

      All three divisions of this court have rejected similar constitutional challenges

arguing the termination statutes RCW 13.34.180 and .190 are not narrowly tailored to



                                           20
No. 76170-6-1 (Consol. with No. 76171-4-1)/21

achieve the compelling interest in protecting children from harm. See In re Dependency

of I.J.S., 128 Wash. App. 108, 118, 114 P.3d 1215 (2005); C.B., 134 Wash. App. at 344-45;

In re Welfare of M.R.H., 145 Wash. App. 10, 30-31, 188 P.3d 510(2008).

       For instance, in C.B., 134 Wash. App. 336, the parent asserted the termination

statutes are facially unconstitutional because the statutes allow termination without a

determination of harm to the child and without consideration of less-restrictive

alternatives. In rejecting the constitutional challenge, the court concluded the

mandatory statutory elements of RCW 13.34.180(1)focus on the prevention of harm or

the risk of harm to the child. C.B., 134 Wash. App. at 344-45. The court also concluded

the statutes provide "the opportunity to each parent to pursue a less restrictive

alternative that the State must first encourage and offer before it seeks to terminate

parental rights." C.B., 134 Wash. App. at 345-46. The court held the State "necessarily

demonstrates that termination of parental rights is required to prevent harm or risk of

harm to the child when [the State] shows that all six [statutory] factors [in RCW

13.34.180(1)(a)-(0] are satisfied." C.B., 134 Wash. App. at 344. Because the termination

statutes require the State to prove "in every instance" that termination of parental rights

is necessary to prevent harm or the risk of harm to children, RCW 13.34.180 and .190

"survive strict scrutiny and are constitutional." C.B., 134 Wash. App. at 346; see also

I.J.S., 128 Wn. App. at 118("[T]he termination statutes are narrowly drawn because the

State must prove that the relationship with the parents harms or potentially harms the

child before the court can terminate parental rights."); In re Dependency of T.C.C.B.,

138 Wash. App. 791, 799-800, 158 P.3d 1251 (2007)(rejecting argument that termination

statutes are not narrowly tailored because they do not require consideration of a



                                            21
No. 76170-6-1 (Consol. with No. 76171-4-1)/22

dependency guardianship or an open adoption); In re Welfare of L.N.B.-L., 157 Wn.

App. 215, 256-57, 237 P.3d 944(2010)(rejecting argument that termination statutes

violate substantive due process because they do not require court to reject all less

restrictive alternatives, including continued dependency, dependency guardianship,

third party custody, or open adoptions before terminating parental rights); M.R.H., 145
Wash. App. at 30-31 (rejecting argument that the termination statutes are unconstitutional

because a court can terminate parental rights without a finding of harm or proof that a

less restrictive alternative such as guardianship or open adoption would be harmful).

       Nonetheless, Franks and amici claim the statutes are unconstitutional in allowing

termination "where no adoptive home exists" and assert the "only compelling state

interest served by full termination is achieving permanency for the child through

adoption to prevent the specific harm of ongoing instability." Franks argues that

because the State need not prove permanent placement for the child is imminent, the

termination statutes are not the least restrictive means of preventing the harm of

instability to the child. Franks and amici assert terminating parental rights is not

necessary unless and until "adoption is imminent." These arguments ignore the

fundamental holding of our prior decisions that RCW 13.34.180 and .190 do not violate

due process under a strict scrutiny analysis because the court "in every instance" must

find by clear, cogent, and convincing evidence that termination is necessary to prevent

harm or the risk of harm to children. C.B., 134 Wash. App. at 346.

       The termination statutes are narrowly tailored to ensure not only that the requisite

harm to the child is not merely an abstract concept, but also that continuation of the

parental relationship is a barrier to permanency. RCW 13.34.180(1)(f) requires the




                                            22
No. 76170-6-1 (Consol. with No. 76171-4-1)/23

Department to prove that continuation of the parent and child relationship "clearly

diminishes the child's prospects for early integration into a stable and permanent home."

RCW 13.34.180(1)(f)"is mainly concerned with the continued effect of the legal

relationship between parent and child, as an obstacle to adoption; it is especially a

concern where children have potential adoption resources." In re Dependency of A.C.,

123 Wash. App. 244, 250, 98 P.3d 89(2004).9 To meet its burden of proving RCW

13.34.180(1)(f), the Department can establish either (1)"prospects for a permanent

home exist but the parent-child relationship prevents the child from obtaining that

placement" or (2)"the parent-child relationship has a damaging and destabilizing effect

on the child that would negatively impact the child's integration into any permanent and

stable placement." In re Welfare of R.H., 176 Wash. App. 419, 428, 309 P.3d 620 (2013).

Therefore, when the Department proves RCW 13.34.180(1)(f) by clear, cogent, and

convincing evidence, it establishes that continuation of the parental relationship will

prevent or interfere with a permanent and stable placement, including adoption. Cf. In

re Dependency of K.S.C., 137 Wash. 2d 918, 930, 976 P.2d 113(1999)(Proof of RCW

13.34.180(1)(f)"establishes that continuation of the parent-child relationship will harm

the child, and in such circumstances a guardianship. .. would not be an appropriate

alternative to termination.").

        Other provisions of chapter 13.34 RCW emphasize not only the child's right to

permanency but also the need for speedy resolution of the dependency proceedings.1°




       9 Emphasis in  original.
        1° Washington has adopted a number of provisions of the federal Adoption and Safe Families Act
of 1997, designed to speed up the process of permanency planning for children in foster care. See Pub.
L. No. 105-89, 111 Stat. 2115(1997).


                                                 23
No. 76170-6-1 (Consol. with No. 76171-4-1)/24

The statutory scheme focuses on the right of a parent to the care and custody of a child

and reunification of the family unless the child's right to "nurture, health, or safety is

jeopardized." RCW 13.34.020. As previously noted, the expressly stated purpose of

chapter 13.34 RCW is to keep the family "intact unless a child's right to conditions of

basic nurture, health, or safety is jeopardized":

       When the rights of basic nurture, physical and mental health, and safety of
       the child and the legal rights of the parents are in conflict, the rights and
       safety of the child should prevail. In making reasonable efforts under this
       chapter, the child's health and safety shall be the paramount concern.
       The right of a child to basic nurturing includes the right to a safe, stable,
       and permanent home and a speedy resolution of any proceeding under
       this chapter.

RCW 13.34.020.

       RCW 13.34.145(1)(b) mandates a permanency planning hearing "no later than

twelve months...following the date of removal" and that "[e]very effort. .. be made to

provide stability in long-term placement" unless it is in the best interests of the child to

return home.

       RCW 13.34.145(1)(c) emphasizes the need to achieve permanency as early as

possible:

       Permanency planning goals should be achieved at the earliest possible
       date, preferably before the child has been in out-of-home care for fifteen
       months. In cases where parental rights have been terminated, the child is
       legally free for adoption, and adoption has been identified as the primary
       permanency planning goal, it shall be a goal to complete the adoption
       within six months following entry of the termination order.

       Where, as here, the primary permanency plan is adoption, RCW 13.34.210

states that upon entry of the order terminating parental rights, "the court shall commit

the child to the custody of the department...for the purpose of placing the child for

adoption."


                                              24
No. 76170-6-1 (Consol. with No. 76171-4-1)/25

        Termination of parental rights is necessarily a highly fact-specific proceeding.

K.M.M., 186 Wash. 2d at 477. Contrary to the argument of Franks and amici, the absence

of an immediate permanent placement does not undermine the compelling interest of

the State to prevent harm to the child from continuation of the parental relationship.

        Franks concedes adoption means termination of all parental rights. See RCW

26.33.260(1).11 Franks also acknowledges that many adoptive families and agencies

"are unwilling to consider adoption until the child is legally free." But Franks maintains

the court can address these concerns during an ongoing dependency rather than by

terminating all parental rights. Franks analogizes parental rights to property rights.

Franks claims to withstand strict scrutiny, the termination statutes should restrict only

parental rights that cause harm to the child.

        Parental rights and duties are, like property rights, akin to a bundle of
        sticks. ... To be narrowly tailored, a restriction on parental rights must
        restrict only those aspects of parental rights and duties that are necessary
        to prevent harm to the child.021

Franks asserts the State could alleviate the perceived risks for prospective adoptive

families by terminating "only the parent's right to object to a subsequent adoption." In




       11 RCW 26.33.260 provides, in pertinent part:
       (1) The entry of a decree of adoption divests any parent.. . of all legal rights and
       obligations in respect to the adoptee, except past-due child support obligations. The
       adoptee shall be free from all legal obligations of obedience and maintenance in respect
       to the parent. The adoptee shall be, to all intents and purposes, and for all legal
       incidents, the child, legal heir, and lawful issue of the adoptive parent, entitled to all rights
       and privileges, including the right of inheritance and the right to take under testamentary
       disposition, and subject to all the obligations of a natural child of the adoptive parent.

                (4) It is the intent of the legislature that this section provide finality for adoptive
        placements and stable homes for children.
        12 "Property is often analogized to a bundle of sticks representing the right to use, possess,
exclude, alienate, etc." Kiely v. Graves, 173 Wash. 2d 926, 936, 271 P.3d 226(2012); see also Lowe v.
Rowe, 173 Wash. App. 253, 264, 294 P.3d 6(2012)("Control over the land is part of the bundle of sticks
associated with land ownership and use.").


                                                      25
No. 76170-6-1 (Consol. with No. 76171-4-1)/26

an attempt to address the child's "need for stability," Franks suggests,"[N]o parental

contact would be permitted unless and until the parent had healed her own problems

and was ready to provide a permanent and stable home."

       We reject these arguments for two reasons. First, when terminating parental .

rights, the court has necessarily found by clear, cogent, and convincing evidence that

continuation of the parental relationship is harmful to the child. At this point,

continuation of the dependency rather than termination of parental rights would impede,

not facilitate, the goal of permanency by effectively prolonging the "limbo" of foster care.

Second, our Supreme Court has repeatedly held that the termination of parental rights

under RCW 13.34.180(1) and .190 does not require the existence of an adoptive family

or permanent placement for the child.

       In In re Esgate, 99 Wash. 2d 210, 212, 214,660 P.2d 758 (1983), the Washington

Supreme Court held that long-term foster care for a developmentally disabled child

could constitute a "stable and permanent home" where continuation of the parental

relationship is harmful. The court upheld the termination of parental rights without

regard to adoption:

      [T]his construction of the statute best serves the legislative goal of insuring
      that the best interests of the child are protected. See generally In re
      Welfare ofl Aschauer, 93 Wash. 2d 689, 611 P.2d 1245(1980). In the
      instant case, the State established that continuation of the parent/child
      relationship often created feelings of insecurity and instability in the child.
      Under such circumstances, termination was proper regardless of the
      child's adoptability.

Esqate, 99 Wash. 2d at 214.

       In In re Dependency of K.D.S., 176 Wash. 2d 644, 658, 294 P.3d 695(2013), the

Washington Supreme Court held the State need not prove the prospect of a permanent




                                             26
No. 76170-6-1 (Consol. with No. 76171-4-1)/27

placement for purposes of establishing continuation of the parental relationship is

harmful.

       We have repeatedly stated that RCW 13.34.180(1)(f)focuses on "the
       parent-child relationship and whether it impedes the child's prospects for
       integration, not what constitutes a stable and permanent home. The State
       does not have to prove that a stable and permanent home is available at
       the time of termination." K.S.C., 137 Wash. 2d at 927. The plain language of
       RCW 13.34.180(1)(f) merely requires the trial court to find that the
       continued parent-child relationship diminishes the child's prospects of
       integration into a stable and permanent home.

K.D.S., 176 Wash. 2d at 658.13

       Franks and amici claim that Esgate and K.D.S. are inapposite because those

cases address only statutory construction and the court did not consider whether

termination is the least restrictive means of preventing harm to the child. But in both

Esgate and K.D.S., the Washington Supreme Court affirmed the termination of parental

rights because of harm to the child, even though the record showed no prospects for

immediate adoption or permanent placement. Although neither Esgate nor K.D.S.

involved a constitutional challenge, the Supreme Court's analysis is consistent with our

decisions holding that Washington's termination statutes meet strict scrutiny. Because

the termination statutes are narrowly drawn to achieve the compelling interest of the

State to prevent harm to the children, we reject Franks' constitutional challenge to RCW

13.34.180 and .190.

       Franks' conclusory assertion that RCW 13.34.180 and .190 are unconstitutional

as applied is equally unpersuasive. Franks argues elimination of the parental bond will

be harmful to V.F.-C. and M.-A.F.-S. because adoption is not imminent and termination




      13 Emphasis in   original.


                                            27
No. 76170-6-1 (Consol. with No. 76171-4-1)/28

will eliminate the possibility of reunification. But the record establishes by clear, cogent,

and convincing evidence that Franks' ongoing relationship was harmful to V.F.-C. and

M.-A.F.-S. The unchallenged findings establish:

        [A]ll three children have prospects for adoption, and.. . as a general
        matter, more pre-adoptive homes are available to children who are legally
        free than those who are not. The children cannot be adopted unless
        parental rights are terminated.

Franks cannot demonstrate that the termination statutes are unconstitutional as

applied.14

Challenge to Termination Findings of Fact

         In reviewing the decision to terminate parental rights, an appellate court

determines whether substantial evidence supports the findings of fact by clear, cogent,

and convincing evidence. K.M.M., 186 Wash. 2d at 477; K.S.C., 137 Wash. 2d at 925;

Santoskv, 455 U.S. at 766. Clear, cogent, and convincing evidence exists when the

evidence shows the ultimate fact at issue is highly probable. K.R., 128 Wash. 2d at 141.

Unchallenged findings of fact are verities on appeal. A.W., 182 Wash. 2d at 711.

Deference to the trial court is particularly important in proceedings affecting the parent

and child relationship because of "the trial judge's advantage in having the witnesses

before him or her." A.W., 182 Wash. 2d at 711; K.M.M., 186 Wash. 2d at 477. "We defer to

the trial court's determinations of witness credibility and the persuasiveness of the

evidence." K.M.M., 186 Wash. 2d at 477.




         14 In their brief, amid cite data to support the claim that "many children languish in foster care."
We granted the State's motion to supplement the record with more current Washington data from the
Children's Administration. We note that none of this data was before the trial court. Because the
statistics are not relevant to Franks' constitutional challenge, we do not address the data.


                                                      28
No. 76170-6-1 (Consol. with No. 76171-4-1)/29

Necessary and Available Services

       Franks challenges the finding that the Department proved it offered or provided

all reasonably available services capable of correcting her parental deficiencies within

the foreseeable future. RCW 13.34.180(1)(d). "'Necessary services' are not defined in

the statute, but the Department is required to specify in a permanency plan 'what

services the parents will be offered to enable them to resume custody.'" K.M.M., 186
Wash. 2d at 479-80 (quoting RCW 13.34.136(2)(b)(i)). Consistent with RCW

13.34.180(1)(d),"necessary services" are those services "'needed to address a

condition that precludes reunification of the parent and child.'" K.M.M., 186 Wn.2d at

480(quoting In re Dependency of A.M.M., 182 Wash. App. 776, 793, 332 P.3d 500

(2014)).

      The unchallenged findings describe the ongoing efforts of the Department to

provide services to Franks, including drug treatment, mental health counseling, and a

parenting assessment, and her intermittent and unsuccessful participation in treatment

and services.

      2.14 Since entry of the dependency and dispositional orders on January
           11, 2013, the mother has been offered the court-ordered services
           of substance abuse treatment, urinalysis testing, parenting
           assessment, recommendations of parenting assessment, and
           mental health counseling. She has additionally been offered or
           provided the subsequent court-ordered services of UA testing, hair
           follicle testing, and assistance in securing housing.

      2.15 The Department social workers assisted Ms. Franks in getting
           addiction treatment over the course of more than three years. The
           mother has repeatedly but intermittently engaged in substance
           abuse treatment throughout the course of the dependency, at
           Seadrunar (inpatient treatment, which she failed to complete two
           times) and at New Traditions (outpatient treatment). The mother
           successfully completed intensive outpatient drug treatment at New




                                           29
No. 76170-6-1 (Consol. with No. 76171-4-1)/30

                Traditions earlier this year on February 19, 2016. She has
                engaged in UA testing while in treatment.

      2.16 The mother began reducing her participation in substance abuse
           treatment in March of 2016, and from that point on social worker
           Larry Nelson repeatedly urged Ms. Franks to re-engage in
           substance abuse treatment. After confessing her relapse to social
           worker Larry Nelson on 6/17/16, he drove her to New Traditions
           where she did a UA which tested positive for Methamphetamine.
           Mr. Nelson then drove her to Cowlitz where she did an intake for
           mental health counseling, and made an appointment for CD[15]
           assessment and treatment. Then on 6/21/16 the court ordered the
           mother to participate in additional services, including to complete
           one UA w/ETG[16](alcohol) testing component within 24 hours, to
           obtain a hair follicle test for substance use, and to engage in 90
           days of random urinalysis testing. ... The mother ceased contact
           with the Department following that hearing and has been
           unavailable for the Department to schedule her for these services,
           despite Mr. Nelson's attempts to reach her by phone, text, email,
           and by going to her home. She has not participated in any services
           between 6/21/16 and the conclusion of this trial.

      2.17 The Department has offered the mother mental health counseling.
           Initially the mother declined to participate in mental health
           counseling or.a parenting assessment, stating that she wanted to
           obtain sobriety before participating in these services. However the
           mother informed the Department at a Shared Planning Meeting on
           10/15/14 that she would be participating in treatment at NAVOS.

       Franks contends the Department unreasonably delayed offering court-ordered

mental health counseling and a parenting assessment for more than two years after

entry of the dependency order. A "protracted delay" in identifying and offering

necessary services where parents have not resisted or refused services may undermine

a finding that the Department offered or provided all necessary services under RCW

13.34.180(1)(d). In re Dependency of T.L.G., 126 Wash. App. 181, 198-203, 108 P.3d
156 (2005).



      15 Chemical dependency.
      16   Ethyl glucuronide.


                                            30
No. 76170-6-1 (Consol. with No. 76171-4-1)/31

        Franks claims that if the Department had timely provided a parenting assessment

and integrated addiction and mental health services, she would likely have achieved

and maintained sobriety, eliminating the need to terminate her parental rights. The

record does not support her argument. The record shows the Department did not

unreasonably delay services. The Department made a concerted but ultimately

unsuccessful effort to persuade Franks to participate in all court-ordered services.

        Social workers repeatedly talked to Franks about participating in the court-

ordered services. Franks told Department social workers that she wanted to wait to

participate in mental health counseling and other services until she was sober.

        In 2015, Dr. Washington-Harvey conducted a parenting assessment. The report

was completed in January 2016. Dr. Washington-Harvey "seriously questioned

[Franks'] commitment to change" and emphasized Franks'"sobriety was critical to her

ability to parent the children." The unchallenged findings state:

       After Larry Nelson drove the mother to one or two of the appointments, Dr.
       Washington-Harvey completed the parenting assessment in January of
       2016. Testing was in the normal range for indications of DSM-5[17] mental
       health issues, however the mother showed an "elevated faking good
       response" on the Child Abuse Potential Inventory, rendering the results
       invalid. Her scores on the Adult Adolescent Parenting Inventory indicated
       high risk as to expectations of children and parental empathy towards
       children's needs: "she would struggle with empathy." Dr. Washington-
       Harvey seriously questioned the mother's commitment to change. She
       emphasized that the mother's sobriety was critical to her ability to parent
       the children. In addition to continuing to maintain her sobriety, Dr.
       Washington-Harvey recommended that the mother engage in supportive
       services of intensive parent coaching, education in child development,
       parenting instruction for clean and sober parents, parenting support group,
       and Family Preservation Services upon reunification to ensure a safe
       home environment.



         17 AM. PSYCHIATRIC ASS'N, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS: DSM-5
(5th ed. 2013).


                                               31
No. 76170-6-1 (Consol. with No. 76171-4-1)/32

       Beginning in July 2015, Nelson repeatedly urged Franks to participate in mental

health services at either Navos or Cowlitz Tribal Health. Even though mental health

services were available to her upon request, Franks did not obtain mental health

services until June 17, 2016, after Franks told Nelson she had relapsed and agreed to

participate in services. Nelson drove her to New Traditions for a UA and to Cowlitz

Tribal Health for an intake assessment for chemical dependency and mental health

counseling. But Franks failed to follow through with treatment.

       Substantial evidence supports the court's findings that Franks initially declined to

participate in mental health counseling or a parenting assessment until she achieved

sobriety and demonstrated an unwillingness or inability to participate in or successfully

complete the necessary services. Further, as previously noted, during her testimony at

trial, Franks continued to insist that she did not need mental health counseling. The

unchallenged findings state:

      [Franks] told Mr. Nelson that she didn't want to do mental health
      counseling because she "didn't want to bring up bad stuff." At trial she
      testified that she didn't need mental health counseling in order to parent
      her children, that she already engaged in her substance abuse treatment
      where she received very helpful counseling about the root issues leading
      to her addiction, and that she didn't need mental health counseling when
      she was sober.

       Under the circumstances, including Franks' insistence on completing addiction

treatment before engaging in other services, the need to address her addiction, the

unsuccessful attempts at treatment and prompt relapse following a successful

treatment, as well as her repeatedly expressed rejection of any need for mental health

counseling, the Department did not unreasonably delay offering Franks mental health

counseling and a parenting assessment.



                                            32
No. 76170-6-1 (Consol. with No. 76171-4-1)/33

       Citing In re Welfare of S.J., 162 Wash. App. 873, 256 P.3d 470(2011), Franks

contends the Department should have offered integrated substance abuse and mental

health services. Franks argues the timely provision of treatment for co-occurring

disorders or a dual diagnosis treatment would likely have resulted in a successful

outcome. We disagree.

       Here, unlike in S.J., the Department did not unreasonably delay offering Franks

mental health counseling and a parenting assessment. See S.J. 162 Wash. App. at 883-

84. Nor did the Department adopt a sequential approach to substance abuse and

mental health services. See S.J., 162 Wash. App. at 881-82. Rather, all services were

available to Franks, but she initially insisted on successfully completing addiction

services before participating in the other court-ordered services. And unlike the mother

in S.J., Franks did not fully engage in services. See S.J., 162 Wash. App. at 877. Franks'

participation in services was at best inconsistent. Although she successfully completed

an outpatient substance abuse treatment program, Franks relapsed almost immediately

after beginning the follow-up program. A short time later, Franks ceased participation in

all services.

       Nothing in the record supports Franks' assertion that she would have

successfully participated in necessary services if the Department pressed harder.

Franks' trial testimony demonstrates she was fully aware of and knew how to obtain the

court-ordered services. Beginning in May 2015, the court granted a number of

continuances of the termination trial to allow Franks additional time to engage in court-

ordered services. But at the termination trial in September 2016, Franks had relapsed

and insisted she did not need mental health counseling. The undisputed record shows



                                            33
No. 76170-6-1 (Consol. with No. 76171-4-1)/34

that although Franks made some progress temporarily, her drug addiction left her in a

worse state at the time of the termination trial than at the time of the dependency order

46 months earlier.

      "'Where the record establishes that the offer of services would be futile, the trial

court can make a finding that the Department has offered all reasonable services.'"

K.M.M., 186 Wash. 2d at 483'8 (quoting In re Welfare of C.S., 168 Wn.2d 51,56 n.2, 225

P.3d 953(2010)). The provision of services is futile "where a parent is unwilling or

unable to participate in a reasonably available service that has been offered or

provided." K.M.M., 186 Wash. 2d at 483; M.R.H., 145 Wash. App. at 25; Aschauer, 93
Wash. 2d at 699 n.6; see also T.L.G., 126 Wash. App. at 198-203.

      Substantial evidence supports the court finding that to the extent the Department

did not provide the services recommended by Dr. Washington-Harvey, offering these

services would have been futile.

      To the extent that the Department did not offer or provide the mother with
      any of the services recommended by Dr. Washington-Harvey, the court
      finds that it would have been futile to have done so, since Ms. Franks was
      not participating in the services already ordered and made available to
      her. She did not attend sessions with Marie Sohl even after Ms. Sohl
      changed the days of the sessions to accommodate the mother's schedule,
      or when she offered to come to the mother's hotel, or when Larry Nelson
      offered to drive Ms. Franks to the sessions. Ms. Sohl, Mr. Nelson, and the
      GAL regularly encouraged Ms. Franks to attend sessions with Marie Sohl
      and [M.-A.F.-S.]; repeatedly explained to Ms. Franks the importance of her
      attendance at these session[s]for [M.-A.F.-S.] and the negative impact on
      [M.-A.F.-S.] when she didn't attend; yet, the mother didn't follow through.
      At trial the mother testified that she was "too busy" and "focusing on
      herself."




      18   Internal quotation marks omitted.


                                               34
No. 76170-6-1 (Consol. with No. 76171-4-1)/35

       Substantial evidence establishes the Department proved it offered or provided all

reasonably available services capable of correcting parental deficiencies within the

foreseeable future under RCW 13.34.180(1)(d).

Notice of Parental Deficiency

       Franks contends the Department violated her right to due process by not only

failing to offer parenting and mental health services in a timely manner, but also did not

notify her that lack of parenting skills and failure to participate in services would

constitute grounds for terminating her parental rights. A termination order that relies in

part on a parental deficiency that is not identified in the dependency or the termination

petition violates due process. A.M.M., 182 Wash. App. at 779. Franks does not dispute

her severe drug addiction. But Franks claims the court terminated her parental rights in

part because of lack of parenting skills and her failure to participate in parenting and

mental health services. The record does not support her argument.

       The court found the "primary barrier to reunification with her children was her

addiction and relapse history." The court found Franks'"longstanding substance abuse

has, and continues to, prevent her from prioritizing her children's needs over her

addiction." The court findings stress the severity of the problem, her long history of

substance abuse, the effect of her addiction on the choices she made regarding

participation in her children's lives, the effect of Franks' recent relapse, and Franks'

inability to address her drug addiction during the 46 months following the dependency

order. The references the court made to parental deficiencies, including the time

needed to correct parental deficiencies and the effect parental deficiencies had on the

children, are inextricably related to Franks' drug addiction. When viewed in context, the



                                             35
No. 76170-6-1 (Consol. with No. 76171-4-1)/36

court's decision to terminate Franks' parental rights rested on her undisputed severe

drug addiction and the direct consequences her addiction had on the ability to care for

her children, not on specific deficient parenting skills or a failure to participate in

unrelated treatment services. The record does not support Franks' claim that the

Department violated her due process rights.

Current Parental Unfitness

       Franks contends the Department did not prove she is currently unfit and unable

to care for her children. To establish current unfitness in a termination proceeding, the

Department must prove by clear, cogent, and convincing evidence that the parental

deficiencies "prevent the parent from providing the child with 'basic nurture, health, or

safety.'" In re Welfare of A.B., 181 Wash. App. 45, 61, 323 P.3d 1062(2014)(quoting

RCW 13.34.020). Franks argues her drug addiction does not establish she is unable to

meet the basic needs of her children.

       Franks testified, "[B]ecause you're using. . . ,you're not there for your children. I

mean—because you're using. So, it's like basically neglect within your addiction."

Nonetheless, Franks maintained that even when she was using drugs, she was able to

meet the basic needs of her children. However, in attempting to explain how she was a

"functioning addict," Franks focused primarily on her own needs—"I was able to

function. I was able to sleep, . . .. I can eat. I can drink things." As Dr. Washington-

Harvey stressed, Franks' sobriety was a critical factor in her ability to parent her




                                              36
No. 76170-6-1 (Consol. with No. 76171-4-1)/37

children. Substantial evidence supports the court's finding that Franks was currently

unfit to parent her children.19

Best Interests of the Children

        Even if the Department proved the elements of RCW 13.34.180(1), Franks

contends the Department did not establish termination was in the best interests of the

children. Franks argues there was "testimony that harm would also be caused by

severing the children's ties to their mother."

        Whether termination of parental rights is in the best interests of the child is a fact-

specific inquiry. Aschauer, 93 Wash. 2d at 695. The court found both V.F.-C. and M.-A.F.-

S. love their mother.

        The harmful effect of Franks' intermittent contact with V.F.-C. and M.-A.F.-S. was

undisputed. Because of her ongoing drug addiction, Franks maintained only intermittent

contact with her children during the lengthy dependency, resulting in "the harmful




         19 For the first time in her reply brief, Franks argues the Department improperly relied on two
hearsay statements to prove it offered all necessary services and she is unable to care for her children.
Because Franks did not object to the challenged testimony, we decline to address her argument. See
RAP 2.5(a); State v. Florczak, 76 Wash. App. 55, 72, 882 P.2d 199(1994)(failure to object to admissibility
of evidence precludes appellate review); see also Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d
801, 809, 828 P.2d 549(1992)(appellate court will not consider issues and arguments raised for the first
time in a reply brief). Nonetheless, we note there is other evidence that supports the court's findings.
See In re Welfare of X.T., 174 Wash. App. 733, 738-39, 300 P.3d 824(2013)(erroneous admission of
hearsay not prejudicial unless, within reasonable probabilities, the outcome of the trial would have been
materially affected had the error not occurred).


                                                   37
No. 76170-6-1 (Consol. with No. 76171-4-1)/38

emotional message" to the children that "they are not worth being loved."20 Although it

would be "difficult" for M.-A.F.-S. to discontinue contact with his mother, therapist Marie

Sohl testified that the "most important thing" for M.-A.F.-S. "is predictability, consistency,

especially since he's a child affected by trauma and disrupted relationships."

       Nelson testified Franks would need at least 6 to 12 months to demonstrate

success in a drug treatment program. Nelson did not think M.-A.F.-S. and V.F.-C. "can

take any more" of the trauma caused by Franks' intermittent contact.

       "Where a parent has been unable to rehabilitate over a lengthy dependency

period, a court is 'fully justified' in finding termination in the child's best interests rather

than 'leaving [the child] in the limbo of foster care for an indefinite period'"while the

parent attempts rehabilitation. In re Dependency of T.R., 108 Wash. App. 149, 167, 29

P.3d 1275(2001)21 (quoting In re A.W., 53 Wash. App. 22, 33, 765 P.2d 307(1988)). If

the health and safety of the child conflicts with the rights of the parent, "the rights and

safety of the child should prevail." RCW 13.34.020. The record supports the court's

determination that termination is in the best interests of M.-A.F.-S. and V.F.-C.




       20 The  unchallenged findings state:
       Each of the children have demonstrated negative emotional effects from the mother's
       intermittent contact....[V.F.-C.] has stated that she "doesn't deserve to go home" and
       that "I want my mom to become a cop so she can shoot me." [M.-A.F.-S.] has told his
       mother "you must hate me because you don't visit," and has stated "my mom doesn't
       need me because she has baby [1.-1.-V.]," and "nobody loves me," and (to a teacher)"I'm
       not in your class because you hate me." The mother's lack of contact with her children
       has caused them to internalize the harmful emotional message that they are not worth
       being loved.
       21 Alteration in original.




                                                 38
No. 76170-6-1 (Consol. with No. 76171-4-1)/39

      In sum, we reject the constitutional challenge to the termination statutes and hold

clear, cogent, and convincing evidence supports termination and termination is in the

best interests of the children. We affirm the order terminating Franks' parental rights to

M.-A.F.-S. and V.F.-C.22




WE CONCUR:




       22 Given   our decision, we deny Franks' motion to stay execution of the termination order under
RAP 18.13A(k).


                                                    39